EAGLE SERIES TRUST Eagle Small Cap Core Value Fund SUPPLEMENT DATED DECEMBER 2, 2011 TO THE SUMMARY PROSPECTUSES DATED MARCH 1, 2, 2011, AND THE CLASS A, CLASS C, CLASS I, CLASS R-3 AND CLASS R-5 PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2011, AS SUPPLEMENTED MAY 19, 2011, JUNE 30, 2011, OCTOBER 14, 2, 2011 AND THE CLASS R-6 PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED AUGUST 15, 2011, AS SUPPLEMENTED OCTOBER 18, 2, 2011 Effective March 1, 2012, the name of the Eagle Small Cap Core Value Fund (“Fund”) is changed to the Eagle Smaller Company Fund.In addition, the last line of the first paragraph of the principal investment strategy of the Fund should be replaced in its entirety with the following: The fund’s portfolio managers consider small-capitalization companies to be those smaller companies that, at the time of initial purchase, have a market capitalization equal to or less than $5 billion.As of September 30, 2011, the weighted average of the fund was $2.03 billion and the weighted average of the Russell 2500® Index was $2.29 billion and that of the Russell 2000® Index was $1.04 billion. *** INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE SUMMARY PROSPECTUSES, PROSPECTUSES AND STATEMENTS OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE
